ON REHEARING
PER CURIAM.
The order, judgment and opinion entered by the Court of Criminal Appeals on October 25, 1977, are hereby set aside.
The Supreme Court of Alabama in Ex parte State, In re Arnold v. State, 353 So.2d 524, September 16, 1977, determined that the admission of the telephone conversation into evidence between the appellant and the alleged accomplice was not error.
However, this same opinion did determine that the admission into evidence of the act of driving the automobile was erroneous, and this cause is hereby reversed and remanded on authority of Ex parte State, In re Arnold v. State, supra.
Application for rehearing overruled.
REVERSED AND REMANDED.
All the Judges concur.